DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0003898 to Barwicz et al. (“Barwicz”).
Regarding Claim 1, Barcwiz describes a semiconductor wafer (see Figs 1, 3, 4), comprising: a semiconductor chip (100, see [0027], [0030]) including a photonic device (TX-14, RX1-4), the semiconductor chip including an optical fiber attachment region (“v-groove” see [0033]) in which an optical fiber alignment structure is to be fabricated, wherein the optical fiber alignment structure is not yet fabricated in the optical fiber attachment region (see [0033]), the semiconductor chip including an in-plane fiber-to-chip optical coupler (902A) positioned at an edge of the optical fiber attachment region, the in-plane fiber-to-chip optical coupler optically connected to the photonic device (see [0036]); and a sacrificial optical structure (see Fig 2) optically coupled to the in-plane fiber-to-chip optical coupler, the sacrificial optical structure including an out-of-plane optical coupler (202, see [0029]) configured to receive input light from a light source (206) external to the semiconductor chip, at least a portion of the sacrificial optical structure extending through the optical fiber attachment region (see Figs 3-4).
Regarding Claim 2, Barcwiz describes the sacrificial optical structure including an optical waveguide (902, see [0046]) that extends through the optical fiber attachment region from the out-of-plane optical coupler to the in-plane fiber-to-chip optical coupler (see Fig 8A).
Regarding Claim 3, Barcwiz describes a back-to-back inverse taper is formed at an interface between the optical waveguide that extends through the optical fiber attachment region and the in-plane fiber-to-chip optical coupler (see Fig 8A).
Regarding Claim 4, Barcwiz describes the out-of-plane optical coupler is formed within the optical fiber attachment region (see Fig 8A).
Regarding Claim 1, Barcwiz describes an entirety of the optical waveguide is formed within the optical fiber attachment region (see Fig 8A).
Allowable Subject Matter
Claims 6-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 describe the optical waveguide extending through the second optical fiber attachment region from the out-of-plane optical coupler to the second in-plane fiber-to-chip optical coupler.
Claims 9-34 describe the out-of-plane optical coupler is formed within a portion of the semiconductor wafer outside of the optical fiber attachment region.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874